Citation Nr: 1221288	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for right and left carpal tunnel syndrome and to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Right ear hearing loss had its onset in service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With regard to this aspect of the Veteran's claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran is seeking service connection for hearing loss in the right ear.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran was afforded a VA examination in June 2007 where he was diagnosed with mild to severe sensorineural hearing loss for the right ear, which was confirmed by testing measuring pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz as 30, 30, 50, 55, and 70 decibels, respectively, with a speech recognition score of 88 percent.  This clearly meets the criteria for a right ear hearing disability.  The question is whether the right ear hearing loss is causally connected to the Veteran's service. 

The Veteran has reported that he was exposed to noise in service from teletype machines and aircraft engines.  He has already been granted service connection for left ear sensorineural hearing loss and bilateral tinnitus based on inservice noise exposure.  VA concedes, based on this evidence, that the Veteran was exposed to noise during service. 

The service treatment records show that bilateral high frequency hearing loss was specifically noted on periodic examination in September 1975 and on the Veteran's retirement examination in November 1978.  The audiogram readings on those examinations did not show right ear hearing loss by VA standards.

Private treatment records dated from April 2007 to May 2009 note sensorineural hearing impairment in both ears.  The care provider noted that the Veteran reported having been around a lot of noisy teletype machines throughout his military service and having had tinnitus ever since service.  "I have advised him that the high frequency drop, especially 4000 Hz, is widely recognized as being highly likely due to prolonged noise exposure."

The June 2007 VA examiner did note the Veteran's hearing loss reported in the service treatment records, but stated that given that the Veteran's right ear hearing was within normal limits at the time of separation from service and the lack of any frequency-specific testing in the first post-service year, that current right ear hearing loss was "less likely as not due to noise exposure in the military." 

While there were fluctuations in the Veteran's right sided hearing loss in service, there is also a confirmed, now constant, right sided hearing loss disability, as well as conceded noise exposure during service, and left sided hearing loss and bilateral tinnitus granted as having been incurred from that noise exposure. 

In view of the totality of the evidence, including the Veteran's acknowledged in-service noise exposure, the notation of bilateral high frequency hearing loss on two occasions during service, the current diagnosis of right ear hearing loss, and the Veteran's competent report of diminished right ear hearing acuity since his period of service, the Board, resolving reasonable doubt in the Veteran's favor, finds that the evidence supports service connection for right ear hearing loss. 


ORDER

Service connection for hearing loss, right ear, is granted.

REMAND

The Veteran perfected an appeal as to whether a compensable rating is warranted for his service-connected left ear hearing loss.  The Board notes that by way of the decision, above, right ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability. 

Diagnostic Code 6100 of the Rating Schedule rates defective hearing from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. § 4.85. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Table VI is used to determine a Roman numeral designation (I through XI) for hearing based on a combination of the percent of speech discrimination and pure tone threshold average. 38 C.F.R. § 4.85(b). 

These rating criteria are applied to assess one rating for a bilateral hearing disability.  The Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as was the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  As such, the bilateral hearing loss aspect of this claim must be remanded so that the RO can, in the first instance, consider the whether a higher initial rating is warranted. 

Because the June 2007 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  As such, the Board deems it necessary to remand these claims for an updated VA examination to determine the current severity of the Veteran's now bilateral hearing loss disability. 

The Veteran also contends that he has bilateral carpal tunnel syndrome that he believes is related to his in-service duties as a teletype operator and computer programmer.  The record does not currently contain evidence of treatment for carpal tunnel syndrome; the Veteran should be requested to provide records of such treatment.  The Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral carpal tunnel syndrome.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for carpal tunnel syndrome.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of any right and left hand (or wrist) problems during and since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral carpal tunnel syndrome.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is etiologically related to his period service. 

4.  Afford the Veteran a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  All necessary testing should be administered, with all relevant findings reported. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on his employability. In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss. 

All findings and conclusions should be set forth in a legible report. 

5.  Readjudicate the Veteran's claim for an initial compensable evaluation for his service-connected bilateral hearing loss and his claims of entitlement to service connection for righ and left carpal tunnel syndrome.  If a benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


